IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. WR-90,418-01


                        EX PARTE JEAN-PIERRE BILYEU, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1546561-A IN THE 230TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                               ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of burglary of a

habitation with intent to commit assault and sentenced to eighteen years’ imprisonment.               The

Fourteenth District Court of Appeals dismissed Applicant’s appeal because his notice of appeal was

not timely filed. See Bilyeu v. State, No. 14-18-00303-CR (Tex. App.—Houston [14th Dist.] May 1,

2018, no pet.) (mem. op., not designated for publication).

        Applicant contends that his counsel rendered ineffective assistance because counsel failed

to timely file a notice of appeal. Applicant has alleged facts that, if true, might entitle him to relief.
                                                                                                       2

Strickland v. Washington, 466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex.

Crim. App. 1999); Ex parte Axel, 757 S.W.2d 369 (Tex. Crim. App. 1988).

        The trial court signed an order designating issues on August 8, 2018. The habeas record has

been forwarded to this Court by the district clerk pursuant to TEX . R. APP . P. 73.4(b)(5). However,

the record has been forwarded without the trial court having resolved the designated issue(s) in this

case.

        We remand this application to the 230th District Court of Harris County to allow the trial

judge to complete an evidentiary investigation and enter findings of fact and conclusions of law. The

trial court shall order counsel to respond to Applicant’s claim of ineffective assistance of counsel.

The trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

        If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall make findings of fact and conclusions of law as to whether Applicant

was denied his right to a meaningful appeal because Applicant’s counsel failed to timely file a notice

of appeal. The trial court shall also make any other findings of fact and conclusions of law that it

deems relevant and appropriate to the disposition of Applicant’s claim for habeas corpus relief.

        This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must
                                                                         3

be requested by the trial court and shall be obtained from this Court.



Filed:         October 23, 2019
Do not publish